Citation Nr: 1735371	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher initial disability rating for service-connected right rotator cuff strain, evaluated as 10 percent disabling as of May 27, 2010, and 20 percent as of June 3, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in November 2015 via videoconference; a transcript of the hearing has been associated with the record.

The Board remanded the appeal in January 2016 for further development; the appeal has now returned to the Board.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From May 27, 2010 to June 3, 2016, the Veteran's right rotator cuff strain manifested painful motion of the right shoulder that most nearly approximates motion limited to shoulder level, without ankylosis, or impairment, dislocation, or malunion of the clavicle, scapula, or humerus.

2. As of June 3, 2016, the Veteran's right rotator cuff strain manifests painful motion of the right shoulder that most nearly approximates motion limited to midway between side and shoulder level, without ankylosis, or impairment, dislocation, or malunion of the clavicle, scapula, or humerus.



CONCLUSIONS OF LAW

1. From May 27, 2010 to June 3, 2016, the criteria for an initial rating of 20 percent, but not higher, for a right rotator cuff strain are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5200-5203.

2. As of June 3, 2016, the criteria for an increased rating of 30 percent, but not higher, for a right rotator cuff strain are met. Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.2-4.3, 4.7, 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. See 38 C.F.R. § 4.45. These determinations are, if feasible, to be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for a right rotator cuff strain was granted in a September 2010 rating decision, with an initial 10 percent evaluation effective May 27, 2010 based on the Veteran's painful limited motion. An August 2016 rating decision assigned a 20 percent evaluation, effective June 3, 2016. The Veteran contends that an increased rating is warranted as his right shoulder disability impairs his ability to work as a driver, reach overhead, and lift and push objects. 

The right shoulder disability is currently rated under Diagnostic Code 5201. Diagnostic Code 5201 pertains to limitation of motion of the arm. When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Board finds that from May 27, 2010 to June 3, 2016, an increased 20 percent evaluation is warranted under Diagnostic Code 5201, as the Veteran's ability to move his right arm, in this case his major shoulder, most nearly approximates motion restricted to the shoulder level. The Board finds that as of June 3, 2016, an increased 30 percent evaluation is warranted under Diagnostic Code 5201 as the Veteran's ability to move his right arm most nearly approximates motion restricted to midway between the side and shoulder level.

During an August 2010 VA examination, the examiner diagnosed the Veteran with right rotator cuff strain with minimal degenerative changes. The Veteran complained of pain with driving, lifting, and other physical tasks, and manifested abduction to 120 degrees, external rotation to 75 degrees, full internal rotation, and forward flexion to 147 degrees. The examiner noted that the Veteran did not experience flare-ups or lack of endurance with three repetitions of motion.

During a November 2010 VA general medical examination, the examiner noted that the Veteran had slightly-decreased range of motion of his right shoulder, and that he was unable to perform forceful or prolonged work above the shoulder level; otherwise, there was no increase in symptomatology since the August 2010 examination.

During a February 2011 VA examination, the examiner noted that the Veteran had lost range of motion above his head. The Veteran reported increased pain with driving, computer work, and reaching over his head. The examiner measured abduction to at least 120 degrees, external rotation to 85 degrees, internal rotation to 60 degrees, forward flexion to 160 degrees, and extension to 40 degrees, and noted that the Veteran's shoulder was protracted and sloped down.

During psychiatric treatment at the Milwaukee VARO in May 2011, the Veteran reported being turned down for a commercial driving license due to the limited range of motion of his right shoulder. During a January 2013 VA examination, the examiner noted that the Veteran's shoulder underwent no changes since the previous VA examination, and measured abduction to 170 degrees, and forward flexion to 170 degrees, with no ankylosis, dislocation, or impairment of the clavicle or scapula.

During treatment at the Milwaukee VAMC in August 2014, a provider noted that the Veteran's range of motion and pain had improved. However, the Veteran testified to an increase of pain and of necessary physical therapy during his hearing in November 2015. During psychiatric treatment in May 2016, the Veteran described difficulty finding employment, especially as a driver, due to his right shoulder disability. 

During a June 2016 VA examination, the Veteran manifested only 75 degrees of abduction, external rotation to 30 degrees, internal rotation to 70 degrees, and forward flexion to 90 degrees, along with more-frequent pain and resultant difficulty sleeping. The Veteran reported being unable to lift more than one grocery bag at a time, along with pain upon exercising and overhead motion. Moreover, the Veteran reported losing a job as a driver in 2010 due to shoulder weakness.

In August 2016, T.B. submitted a buddy statement stating that the Veteran's shoulder pain and limitation of motion had consistently interfered with mundane tasks such as overhead reaching, cleaning dishes, and even playing cards.

The Board finds that from May 27, 2010 to June 3, 2016, an increased 20 percent evaluation is warranted under Diagnostic Code 5201. The Board has considered of the DeLuca factors, including the Veteran's increased pain and weakness upon driving and overhead reaching, which the Veteran reported as directly interfering with his employability on multiple occasions. 38 C.F.R. §§ 4.40, 4.45; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995). The medical evidence is conflicting, as it does show that at points during that period, the Veteran manifested range of motion above his shoulder level. The Board concludes that the evidence is at least in equipoise as to whether the Veteran's range of motion from May 27, 2010 to June 3, 2016 was limited to the shoulder level; where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2006). As such, the Board assigns an increased 20 percent evaluation from May 27, 2010 to June 3, 2016. 

Consideration has been given to assigning a higher rating, 30 percent, from May 27, 2010 to June 3, 2016. However, the Board finds that the Veteran's limitation of shoulder motion does not most nearly approximate midway between side and shoulder level; the lowest degree of abduction that the Veteran has been limited to during this period is 120 degrees, and the August 2010, November 2010, February 2011, and January 2013 VA examiners found that there was no additional loss of motion following repetitive range of motion testing. Lay reports by the Veteran and T.B. that the Veteran experiences difficulty working above his head and pain with motion are contemplated by the 20 percent evaluation. The objective medical evidence establishes that he does not manifest ankylosis of the shoulder, or any impairment of the clavicle, scapula, or humerus. The Board therefore finds that an initial 20 percent evaluation, but not higher, is warranted for the right shoulder disability based on limitation of motion from May 27, 2010 to June 3, 2016. 

The Board finds that as of June 3, 2016, an increased 30 percent evaluation is warranted under Diagnostic Code 5201, per consideration of the DeLuca factors as discussed above. 38 C.F.R. §§ 4.40, 4.45; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995). The June 2016 VA examiner stated that the Veteran is limited to 75 degrees of abduction; this raises a question as to which of two evaluations, 20 percent for shoulder level or 30 percent for midway between side and shoulder level, should be applied. The Board concludes that the higher evaluation should be assigned as the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 (2006). As discussed, the Veteran has described increased pain and weakness upon driving and overhead reaching. Moreover, the Veteran has testified that his right shoulder disability has worsened significantly, bringing increased pain and necessitating increased physical therapy treatment, since service connection. As such, the Board assigns an increased 30 percent evaluation as of June 3, 2016.

Consideration has been given to assigning a higher rating, 40 percent, as of June 3, 2016. However, the Board finds that the Veteran's limitation of shoulder motion does not most nearly approximate 25 degrees from the side; the lowest degree of abduction that the Veteran has been limited to is 75 degrees, and the June 2016 VA examiner found that there was no additional loss of motion following repetitive range of motion testing. Lay reports by the Veteran and T.B. that the Veteran experiences difficulty working above his head and pain with motion are contemplated by the 30 percent evaluation. The objective medical evidence establishes that the Veteran does not manifest ankylosis of the shoulder, or any impairment of the clavicle, scapula, or humerus. The Board therefore finds that an increased 30 percent evaluation, but not higher, is warranted for the right shoulder disability based on limitation of motion as of June 3, 2016.

The Board has also considered whether an increased rating is warranted under other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable. The evidence of record is wholly negative for findings of shoulder ankylosis and there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula. Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities. The Veteran's right shoulder disability manifests painful limited motion; these symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities. As the rating criteria are adequate to evaluate the Veteran's disability, a referral for consideration of an extraschedular rating is not warranted. The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability. See Johnson v. McDonald, 762 F.3d 1362   (2014); Yancy v. McDonald, No. 14-3390 (U.S. Vet. App. 2016).  


ORDER

1. Entitlement to an initial increased 20 percent rating, but not higher, for service-connected right rotator cuff strain from May 27, 2010 to June 3, 2016, is granted.

2. Entitlement to an increased 30 percent rating, but not higher, for service-connected right rotator cuff strain as of June 3, 2016, is granted.




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


